Citation Nr: 0706956	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and from March 1970 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of 
entitlement to service connection for bilateral flat feet, 
but this claim was granted in a June 2005 rating decision.  

In several statements submitted in May 2006, the veteran 
appears to be claiming service connection for post-traumatic 
stress disorder (PTSD) and erectile dysfunction.  The Board 
refers these matters back to the RO for appropriate action.  

The veteran's reopened service connection claims are 
partially addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed January 1987 rating decision, the RO 
denied the veteran's initial claims of service connection for 
a right shoulder disorder and sinusitis.  

2.  The additional evidence received since the January 1987 
rating decision is new and serves to further establish a 
diagnosis of a right shoulder disorder.  

3.  The additional evidence received since the January 1987 
rating decision is new and serves to further establish a 
diagnosis of sinusitis.  



CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
of service connection for a right shoulder disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

2.  As new and material evidence has been received, the claim 
of service connection for sinusitis is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's initial claims of service 
connection for a right shoulder disorder and sinusitis were 
denied in a January 1987 rating decision following an October 
1986 VA examination, with x-ray studies that showed no 
abnormalities of the right shoulder or the sinuses.  The 
veteran was notified of this decision in the same month but 
did not initiate an appeal of the denials.  

The Board therefore finds that the January 1987 rating 
decision is final under 38 U.S.C.A. § 7105(c).  The question 
for the Board now is whether new and material evidence has 
been received by the RO in support of the veteran's claims 
since the issuance of that decision.  

In this regard, the Board notes that subsequent medical 
evidence shows recent treatment for both claimed disorders.  
Notably, a May 2004 VA treatment record indicates complaints 
of pain in the shoulder region, with an examination showing a 
weak right grip and a history "of entire right arm 
pain/weakness."  Also, sinus x-ray studies from December 
2000 revealed mild swelling of the nasal turbinates.  

This evidence, received since the unfavorable January 1987 
rating decision, serves to more fully establish diagnoses 
corresponding to the veteran's claimed right shoulder 
disorder and sinusitis, and, as such, raises a reasonable 
possibility of substantiating his claims.  

Consequently, VA has received new and material evidence to 
reopen the veteran's claims of service connection for a right 
shoulder disorder and sinusitis, and the claims are reopened.  

The next question for the Board is whether a final 
determination of these reopened claims is warranted at the 
present time.  For reasons described in further detail below, 
however, the Board has determined that further evidentiary 
development at the RO level is warranted prior to a Board 
adjudication.  



ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for a right shoulder disorder; 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.  

New and material evidence has been submitted to reopen a 
claim of service connection for sinusitis; the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

With service connection claims, a VA medical examination must 
be provided when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  

The United States Court of Appeals for Veterans Claims 
(Court) has specified that the third prong of the standard 
noted above, which requires that the evidence of record 
indicates that the claimed disability or symptoms "may be" 
associated with the established event, is a "low 
threshold."  McLendon v. Nicholson, 20 Vet. App. at 83.  

A careful review of the veteran's service medical records 
reflects treatment for both right shoulder and sinus symptoms 
on multiple occasions during service, in both cases during 
the year just prior to separation from service.  

Given this particular evidence, this case meets the threshold 
under McLendon for necessitating a VA examination, with 
medical etiology opinions based on a claims file review.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed right 
shoulder disorder and sinusitis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide 
diagnoses corresponding to the veteran's 
claimed right shoulder disorder and 
sinusitis.  For each diagnosed disorder, 
the examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

2.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


